Citation Nr: 0409571	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  98-06 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1989 to April 1990 
and from January 1991 to May 1991, including service in the 
Southwest Asia Theater of Operations in support of Operation 
Desert Shield/Storm from January 1991 to April 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the RO which denied 
service connection for PTSD. 

The veteran testified at a video-conference at the RO before the 
undersigned Veterans Law Judge sitting in Washington, DC in 
February 1999.

Thereafter, in a March 1999 decision, the Board reopened the claim 
of service connection for an acquired psychiatric disorder to 
include PTSD, and the case was remanded by the Board to the RO for 
additional development of the record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran asserts that service connection is warranted for an 
acquired psychiatric disorder to include PTSD.  

Historically, the RO denied service connection for an acquired 
psychiatric disorder in a November 1995 rating decision, and then 
denied service connection for PTSD in a March 1997 rating 
decision.  The veteran did not timely appeal either of those 
decisions, and as such, the November 1995 and March 1997 decisions 
became final.  

The veteran submitted another claim of service connection for PTSD 
in December 1997.  In a March 1998 rating decision, the RO once 
again denied the veteran's claim of service connection for PTSD 
and the veteran timely appealed.  In a March 1999 decision, the 
Board reopened the issue of service connection for an acquired 
psychiatric disorder to include PTSD and remanded that matter back 
to the RO for further development of the record.

Although additional development was undertaken, the Board finds 
that the RO failed to comply with all of the directives set forth 
in the March 1999 remand, as noted herein below.  Moreover, the RO 
failed to notify the veteran of the Veterans Claims Assistance Act 
of 2000 (VCAA), the implementing regulations and the impact on the 
veteran's claim of service connection.

With regard to the VCAA, the Board notes that the statutes 
governing assistance to claimants and the benefit of the doubt 
were recently amended, during the pendency of this appeal, with 
the enactment of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

The regulations implementing the VCAA are codified at 38 C.F.R. § 
§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as specifically 
noted, the new regulations are effective November 9, 2000.

The Court has held that section 5103(a), as amended by the VCAA 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do so.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify the 
veteran as to the laws and regulations governing his/her appeal, 
to provide notice as to the type of evidence necessary to 
substantiate the claim, to provide notice of the veteran's 
responsibility to provide evidence, and to provide notice of the 
actions taken by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As noted herein above, the RO has not issued a VCAA notice letter 
to the veteran in connection with the claim on appeal.

Also, when the Board remanded this claim in March 1999, it 
directed that certain development be undertaken.  Review of the 
current record shows that some of this development was not 
accomplished but might have been if additional action had been 
taken.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, 
the additional actions that might have resulted in compliance with 
the remand instructions were actions that under the VCAA, the RO 
was required to take in any event.  For these reasons, the Board 
must remand the claim again.

Specifically, the RO failed to have the veteran examined by VA.  
The Board directed the RO to arrange for the veteran to be 
examined by a VA psychiatrist to determine if a diagnosis of PTSD 
based only on confirmed or accepted stressors was appropriate, and 
also to render an opinion as to whether it was at least as likely 
as not that the veteran acquired a psychiatric disorder (other 
than PTSD) that was incurred in or aggravated by service.  The 
Board is aware that the RO determined that it was futile to have 
the veteran examined because none of her stressors had been 
confirmed or verified.  However, the Board notes that the issue on 
appeal includes service connection for any acquired psychiatric 
disorder (including, but not limited to, PTSD).  The Board notes 
that verified stressors are part of the criteria necessary for a 
determination of service connection for PTSD, but are not 
necessary in determining whether the criteria for service 
connection for other psychiatric disorders are met.  As such, an 
examination is necessary in this case.  

Finally, the Board notes that the RO contacted the United States 
Armed Services Center for Unit Records Research (CURR), in an 
attempt to verify the veteran's claimed stressors.  In a January 
2004 response, CURR noted that there was very little documentation 
available in the U.S. Army Gulf War record collection concerning 
the activities of the 304th Military Police Company (the veteran's 
Company) during Operation Desert Shield/Storm.  The CURR did note 
that the information available did state that the unit was 
assigned to and supported the 301st Military Police Prisoner of 
War (Brooklyn West) Camp, and that Situation Reports submitted by 
the 301st MP Camp mentioned the 304th MP Co escorting Iraqi 
prisoners.  The CURR requested that if the veteran was able to 
provide information regarding where she was located when she 
experienced sniper fire, more specific research could be 
performed.  It does not appear that the RO requested additional 
information from the veteran in this regard.  

The Board observes that additional due process requirements may be 
applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically provide notice to the appellant, 
consistent with the requirements of section 5103(a), § 3.159(b), 
and Quartuccio, that informs the claimant (1) of the information 
and evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the claimant 
is expected to provide.  Furthermore, in compliance with the 
explicit requirement of § 3.159(b) and the implicit requirement of 
section 5103(a), on remand VA must "also request that the claimant 
provide any evidence in the claimant's possession that pertains to 
the claim."  38 C.F.R. § 3.159(b)(1) (emphasis added).  

2.  The RO should contact the veteran and request that she 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated her for an acquired psychiatric 
disorder including, but not limited to, PTSD since service.  

She should be requested to complete and return the appropriate 
release forms so that VA can obtain any identified evidence.  All 
identified private treatment records should be requested directly 
from the healthcare providers.

3.  If the RO is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  38 U.S.C.A. § 5103A(b)(2)).

4.  The RO should contact the veteran and request that she submit 
any available additional evidence of alleged stressors that she 
experienced in service.  In particular, the veteran should be 
asked to provide where she was located when she experienced sniper 
fire, pursuant to the January 2004 CURR reply.  If any such 
information is obtained, the RO should contact the National 
Archives and Records Administration (NARA), or other indicated 
channels, to obtain morning reports for periods of alleged 
stressors for which adequate details have been provided.  Also, 
the RO should contact the CURR for development of all alleged 
stressors about which sufficient detail has been provided.  

5.  Next, the RO should arrange for an examination by a VA 
psychiatrist to determine if a diagnosis of PTSD based only on 
confirmed or accepted stressors is appropriate and also to 
determine if diagnoses of any other psychiatric disorders are at 
least as likely as not due to or incurred/aggravated in the 
veteran's period(s) of service.  If possible, this examination 
should be conducted by a VA examiner other than the two 
psychiatric examiners who already examined the veteran for 
compensation purposes in September 1996 and March 1998.  With 
regard to PTSD, the RO must specify to the examiner the stressors 
that are confirmed or accepted by the evidentiary record, 
including those confirmed by the veteran's husband in his February 
1999 Board Video Conference hearing testimony.  The examiner must 
be instructed that only the confirmed or accepted stressor events 
may be considered, for the purpose of determining (1) sufficiency 
of the stressors to produce PTSD and (2) whether there is linkage 
between the established stressors and the current symptomatology.  
The examination report should reflect a review of pertinent 
material in the claims folder.  The examiner should include a 
review of prior psychiatric findings.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should specify (1) whether the 
alleged stressors found by the RO were sufficient to produce PTSD; 
(2) whether the remaining diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and (3) whether there is a 
link between the current symptomatology and one or more of the in-
service stressors found by the RO, if such stressors are found by 
the examiner to have been sufficient to produce PTSD.  The 
examiner should also ascertain and report whether the veteran 
suffers from any other psychiatric disorder that is at least as 
likely as not due to or incurred during her periods of active 
service.  The report of examination should include a complete 
rationale for all opinions expressed.  All necessary tests should 
be conducted.  The entire claims file and a copy of the REMAND 
must be available to the examiner for review.  

6.  Thereafter, the RO should review the claims file to ensure 
that all of the foregoing requested development has been 
completed.  In particular, the RO should review the requested 
examination report and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the RO should 
implement corrective procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any further development deemed essential in 
addition to that specified above, the RO should readjudicate the 
claim of service connection for PTSD.  If the benefit requested on 
appeal is not granted to the veteran's satisfaction, the RO should 
issue a supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until she is notified; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may adversely 
affect the outcome of her claim, and may result in its denial.  38 
C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).



